             Case 2:19-cv-01538-APG-NJK Document 10 Filed 09/25/19 Page 1 of 2



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   Counsel for Trans Union LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12

13    RONNIE COLEMAN,                                     Case No. 2:19-cv-01538-APG-NJK

14                              Plaintiff,                JOINT STIPULATION AND ORDER
                                                          EXTENDING DEFENDANT TRANS
15    v.
                                                          UNION LLC’S TIME TO FILE AN
      EQUIFAX INFORMATION SERVICES,                       ANSWER OR OTHERWISE RESPOND
16
      LLC, OCWEN LOAN SERVICING, LLC,                     TO PLAINTIFF’S COMPLAINT
17    SELECT PORTFOLIO SERVICING, and
                                                          (FIRST REQUEST)
      TRANSUNION, LLC,
18
                                Defendants.
19

20               Plaintiff Ronnie Coleman (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
21   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
22   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
23               On September 4, 2019, Plaintiff filed his Complaint. The current deadline for Trans
24   Union to answer or otherwise respond to Plaintiff’s Complaint is September 27, 2019. The
25   allegations in Plaintiff’s Complaint date back to January 2019 and relate to one account on his
26   credit file. Trans Union needs additional time to locate and assemble the documents relating to
27   Plaintiff’s claims and Trans Union’s counsel will need additional time to review the documents
28   and respond to the allegations in Plaintiff’s Complaint.

                                                                                                   1
     3977320.1
             Case 2:19-cv-01538-APG-NJK Document 10 Filed 09/25/19 Page 2 of 2



 1
                 Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including October 18, 2019. This is the
 3
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint
 4

 5   Dated this 25th day of September 2019
                                                QUILLING, SELANDER, LOWNDS,
 6
                                                WINSLETT & MOSER, P.C.
 7                                              /s/ Jennifer Bergh
                                                Jennifer Bergh
 8                                              Nevada Bar No. 14480
 9                                              6900 N. Dallas Parkway, Suite 800
                                                Plano, Texas 75024
10                                              Telephone: (214) 560-5460
                                                Facsimile: (214) 871-2111
11                                              jbergh@qslwm.com
                                                Counsel for Trans Union LLC
12
                                                HAINES & KRIEGER , LLC
13                                              /s/ David H. Krieger
14                                              David H. Krieger
                                                Nevada Bar No. 9086
15                                              8985 S. Eastern Avenue, Suite 350
                                                Henderson, NV 89123
16                                              Telephone: (702) 880-5554
                                                Facsimile: (702) 383-5518
17
                                                dkrieger@hainesandkrieger.com
18                                              Counsel for Plaintiff

19                                                 ORDER
20               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
21   otherwise respond is so ORDERED AND ADJUDGED.
22          Dated: September 25, 2019

23               Dated this ______ day of ______________________ 2019.
24
                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                                                                   2
     3977320.1
